Title: From George Washington to Timothy Pickering, 2 October 1795
From: Washington, George
To: Pickering, Timothy


          
            Dear Sir,
            Mount Vernon 2d Octr 1795
          
          Your letters of the 25th, and two of the 28th Ulto have been duly received—one of them accompanied with a copy of the Treaty with the Western Indians—which I shall retain until my arrival in Philadelphia—presuming, if no accident happens, that the original will be with you as soon as the copy could were I to send it by the mail of tomorrow.
          
          
          
          In one of your letters of the 28th the proceedings of a meeting at Augusta in Georgia, forwarded by Judge Walton is mentioned as an enclosure—none however came—nor was it material, as you proposed to acknowledge the receipt thereof. With great esteem and regard I am—Dear Sir Yours always
          
            Go: Washington
          
        